Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 21, 1999, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
*173The jury’s verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.